Title: Notes for Message to Congress, 17 December 1807
From: Jefferson, Thomas
To: 


                        
                            
                                17 Dec 1807
                            
                        
                        Although the decree of the French govmt of Nov. 21. comprehended, in it’s literal term with commerce of
                            the US. yet the prompt explanation by one of the Ministers of that government that it was not so understood and that our
                            treaty would be respected, the practice which took place in the French ports conformably with that explanation and the
                            recent interference of that government to procure in Spain a similar construction of a similar decree there, had given well
                            founded expectation that it would not be extended to us; & this was much strengthened by the consideration of their
                            obvious interests. but the information from our minister at Paris now communicated to Congress is that it is determined to
                            extend the effect of that decree to us. and it is probable that Spain & the other Atlantic and Mediterranean states of
                            Europe will cooperate in the same measure.
                        The British regulations had before reduced us to a direct voyage to a single port of their enemies, and it is
                            now believed they will interdict all commerce whatever with them. a proclamation too of that government of   .(not officially indeed communicated to us, yet so given out to the public as to
                            become a rule of action with them) seems to have shut the door on all negociation with us, except as to the single
                            aggression on the Chesapeak.
                        The sum of these mutual enterprizes on our national rights is that
                        France & her allies reserving for further considern the prohibiting our carrying any thing to the
                            British territories, have virtually done it by prohibiting restraining our bringing a return cargo from them: & Gr.
                            Britain after prohibiting a great proportion of our commerce with France & her allies, is now believed to have
                            prohibited the whole, the whole world is thus laid under interdict by these two nations, and our vessels, their cargoes
                            & crews are to be taken by the one or the other, for whatever place they may be destined, out of our own limits. if
                            therefore on leaving our harbors we are certainly to lose them, is it not better, as to vessels cargoes & seamen to keep
                            them at home? this is submitted to the wisdom of Congress who alone are competent to provide a remedy.
                    